880 N.E.2d 182 (2008)
PEOPLE State of Illinois, respondent,
v.
Quanzes JACKSON, petitioner.
No. 105690.
Supreme Court of Illinois.
January 30, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its judgment in People v. Jackson, case No. 3-06-0262 (9/21/07), in which the court found that each of the alleged failings of trial counsel falls within the strong presumption that counsel's actions were the result of sound *183 trial strategy. One of those alleged failings is that trial counsel was incoherent as a result of consuming alcohol during the trial. The appellate court is directed to reconsider its decision to the extent it might be read to imply that the allegation regarding consumption of alcohol falls within the strong presumption that counsel's actions were the result of sound trial strategy.